—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered April 20, 1998, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant pleaded guilty to the crime of driving while intoxicated as a felony in satisfaction of a multicount indictment and was sentenced to a term of lVs to 4 years in prison and assessed a $5,000 fine. Defendant contends that the sentence is harsh and excessive and should be reduced in the interest of justice given the fact that the People had recommended that he be sentenced to a short jail term and a lengthy probationary period. Notably, in accepting defendant’s plea, County Court made no specific promises and warned defendant of all its sentencing options. Given, inter alia, the recommendation in the presentence report and defendant’s extensive criminal history, which includes numerous alcohol-related driving offenses and failed probationary sentences, we find no abuse of discretion with respect to County Court’s imposition of a prison term and no extraordinary circumstances warranting our intervention (see, People v Hamm, 249 AD2d 623). Nevertheless, we reach a different result with respect to the fine imposed, which was the statutory maximum (see, Vehicle and Traffic Law § 1193 [1] [c] [i]). Inasmuch as there is no dispute that defendant is indigent and qualified for assigned counsel, a situation that the People assure us is only possible in Franklin County for persons with incomes at or below the poverty level, we conclude that a reduction in the fine to the minimum permissible amount of $1,000 is appropriate under the circumstances presented here (see, People v Jennette, 128 AD2d 955, 956-957, Iv denied 69 NY2d 951).
*804Mikoll, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing, the fine imposed to $1,000, and, as so modified, affirmed.